REASONS FOR ALLOWANCE
	This allowance is in response to the Request for Consideration Under the After Final Consideration Pilot Program 2.0 and the arguments filed February 15, 2022. Per the attached PTOL-2323 form, the request is improper. However, to expedite proceedings Applicant’s arguments have been fully considered and are discussed below.
It is noted that the closest Prior Art reference is considered to be the Gosling ‘481 reference, i.e., U.S. Patent No. 9,593,481, used in the final Office action, mailed November 15, 2021.

Applicant argues that Gosling ‘481 does not disclose or suggest (i) “at least one column attached to be installed on a wall” (see the third full paragraph on page 6 of the “Remarks”), (ii) “the column is a hollow cylinder” (see the fourth full paragraph on page 6 of the “Remarks”), and (iii) “the slidable component is sleeved outside the column”  (see the fifth full paragraph on page 6 of the “Remarks”).
	With respect to (i), while the Examiner responded, in the final Office action (see the paragraph bridging pages 6 and 7), that since Gosling ‘481 discloses that the device therein can be positioned “near a wall” (see column 1, lines 28-29), and that “to be installed”, in line 2 of instant claim 1, is considered to be functional (vs. --installed-- which is positive), that the device of Gosling ‘481 is considered to be capable of “be[ing] installed on a wall” as in claim 1. The Examiner still contends this response.
	With respect to (ii), while the Examiner has described the outer four walls (see Figure 3C, as at the top and bottom horizontally extending members, and as at the vertically extending members on the right and left sides), as defining the “cylinder” (i.e., a “cylindrical” shape), and that the space therebetween these four walls is “hollow, i.e., see Figure 3C and the space therein, upon further 
	With respect to (iii), the Examiner agrees that the manner in which the elements 160m, 160k (in Figure 3C of Gosling ‘481) slide within the slots, is not considered to meet the limitation “sleeved outside” (as in line 7 of claim 1).
	Further, it is noted that while not argued by Applicant, the linear driving device (193m, 193k in Gosling’481) is not “connected to the slidable component” (160k, 1060m), as in lines 5-6 of claim 1), bur rather to “the shelf board component” (150d).
	Therefore, the Prior Art of record fails to show, suggest or provide rationale for the claimed combination of claim 1, and hence claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 28, 2022